


Exhibit 10.15

 

MOCON, INC.

 

DESCRIPTION OF NON-EMPLOYEE DIRECTOR
COMPENSATION ARRANGEMENTS

 

Retainer and Meeting Fees.    Each of the non-employee directors of MOCON, Inc.
receives an annual retainer fee of $10,000, paid in equal quarterly
installments, without regard to the number of board of directors or committee
meetings held or attended by such director, along with an additional $500 for
each board meeting or committee meeting attended in person or via telephone. The
Chairman of the Audit Committee receives an additional annual retainer fee of
$3,000, paid in equal quarterly installments.

 

Stock Options.    Non-employee directors are granted options to purchase shares
of MOCON common stock from time to time in the sole discretion of the board of
directors.

 

Director Retirement Plan.    Pursuant to the MOCON, Inc. Director Retirement
Plan, a non-employee director who has served on the board of directors of MOCON
for at least five years will, upon retirement, receive an amount equal to the
annual retainer fee such director would have been entitled to receive during the
fiscal year in which such director’s retirement occurs. This payment, however,
will not be made to a director who, following his or her retirement, continues
to serve as a consultant to MOCON or any of its subsidiaries. Any amount payable
under this retirement plan will be paid as determined by the MOCON board of
directors in its sole discretion following such director’s retirement.

 

Reimbursement of Expenses.    Non-employee directors are reimbursed for actual
expenses incurred in attending board and committee meetings.

 

--------------------------------------------------------------------------------
